                15-22579-shl         Doc 50         Filed 12/22/20     Entered 12/22/20 12:31:55                Pg 1 of 2
KP

                               UNITED STATES BANKRUPTCY COURT
                                                   SOUTHERN DISTRICT OF NEW YORK
                                                       WHITE PLAINS DIVISION

In re: JANICE URRETA                                                                                 Case No.: 15-22579-SHL-13

                Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
KRISTA M. PREUSS, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 04/27/2015.
2) The plan was confirmed on 10/24/2016.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on 06/26/2019, 06/26/2019, 04/29/2020,
    07/15/2020.
5) The case was completed on 05/01/2020.
6) Number of months from filing or conversion to last payment: 61.
7) Number of months case was pending: 68.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 45,497.00.
10) Amount of unsecured claims discharged without full payment: 3,086.00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:          $16,860.00
       Less amount refunded to debtor:                     $1,115.64
 NET RECEIPTS:                                                                $15,744.36

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                $3,000.00
       Court Costs:                                                               $.00
       Trustee Expenses and Compensation:                                      $781.20
       Other:                                                                     $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                              $3,781.20

 Attorney fees paid and disclosed by debtor:                  $.00



 Scheduled Creditors:
Creditor                                                    Claim             Claim            Claim          Principal           Interest
Name                                        Class           Scheduled         Asserted         Allowed        Paid                Paid
ALLY BANK                                   Secured           10,316.00       10,097.90             .00              .00                 .00
B&B COLLECTIONS                             Unsecured            596.00              NA             NA               .00                 .00
BECKET AND LEE                              Unsecured            578.00          578.45          578.45          578.45                  .00
CAREMOUNT MEDICAL                           Unsecured            198.00              NA             NA               .00                 .00
ECMC                                        Unsecured         11,771.00       11,384.71       11,384.71       11,384.71                  .00
EMERGENCY MEDICAL ASSOCIATES                Unsecured            817.00              NA             NA               .00                 .00
HUDSON VALLEY HOSPITAL                      Unsecured            150.00              NA             NA               .00                 .00
JPMORGAN CHASE BANK NATIONAL ASSOCI
                               Secured                       303,000.00      307,884.57             .00              .00                 .00
QUEST DIAGNOSTICS INC                       Unsecured             19.00              NA             NA               .00                 .00
THE WESTCHESTER MEDICAL PRACTICE
                               Unsecured                          86.00              NA             NA               .00                 .00
UNIVERSITY ORTHOPEDICS                      Unsecured            720.00              NA             NA               .00                 .00



Page 1 of 2                                                                                                   UST Form 101-13-FR-S (9/1/2009)
                 15-22579-shl             Doc 50      Filed 12/22/20     Entered 12/22/20 12:31:55                 Pg 2 of 2
KP

                                  UNITED STATES BANKRUPTCY COURT
                                                   SOUTHERN DISTRICT OF NEW YORK
                                                       WHITE PLAINS DIVISION

In re: JANICE URRETA                                                                                     Case No.: 15-22579-SHL-13

                 Debtor(s)

                     CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                       Claim               Claim          Claim          Principal           Interest
Name                                          Class            Scheduled           Asserted       Allowed        Paid                Paid
WESTCHESTER MEDICAL CENTER                    Unsecured             500.00              NA              NA              .00                 .00

 Summary of Disbursements to Creditors:                                                           Claim          Principal           Interest
                                                                                                  Allowed        Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                  .00             .00                 .00
     Mortgage Arrearage:                                                                                .00             .00                 .00
     Debt Secured by Vehicle:                                                                           .00             .00                 .00
     All Other Secured:                                                                                 .00             .00                 .00
 TOTAL SECURED:                                                                                         .00             .00                 .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                        .00             .00                 .00
     Domestic Support Ongoing:                                                                          .00             .00                 .00
     All Other Priority:                                                                                .00             .00                 .00
 TOTAL PRIORITY:                                                                                        .00             .00                 .00

 GENERAL UNSECURED PAYMENTS:                                                                     11,963.16       11,963.16                  .00

 Disbursements:
        Expenses of Administration:                                                              $3,781.20
        Disbursements to Creditors:                                                             $11,963.16
 TOTAL DISBURSEMENTS:                                                                                                             $15,744.36

     12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
     foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
     The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:      12/22/2020                                      By:   /s/KRISTA M. PREUSS
                                                                                   Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 2 of 2                                                                                                      UST Form 101-13-FR-S (9/1/2009)
